Title: From George Washington to Robert Dinwiddie, 3 May 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 3 May 1756]
To the Honorable Robert Dinwiddie Esq; Governor of Virginia.Honble Sir,

I received your two Letters of the 23d and 26th ultimo.
I have sent down an indian scalp which was taken off at the place where Captain Mercer had his Engagement. He was found thrust under some rocks, and stones piled up against them. They have reason to believe there were more killed, from

the quantity of blood found on the ground, where the Indians fired from; and from other discoveries of their attempts to make more Graves—But a hard shower of rain prevented their making a farther search.
We have some reason to believe the Indians are returned to Fort Du Quisne; as some Scouts from Fort Cumberland saw their tracts that way: and many corroborating accounts affirm, that the Roads over the Allegany-mountains are as much beaten as they were last year, by General Braddocks army. From these and other circumstances, we may judge their numbers were considerable; and whether they are gone for the Season, or only to bring in a larger party; I am at a loss to determine.
For which reason, and from the scarcity of provisions on this side Fort-Cumberland: I must beg leave humbly to offer it to your Honors superior Judgment, if it would not be advisable to stop all the Militia that are ordered from the ten Counties, save about five or six hundred from the adjacent ones? which will serve to cover our Frontiers on this Quarter (which is the only part that ever will or can be much exposed) until the Regiment is completed by Draughts, and until they can erect Fortresses; if the country intend a chain of Forts for their Defence—Draughts, if they are judiciously chosen, will be of infinitely more service, and much less expence to the Country, and can be immediately put to their posts.
I am convinced, if your Honor has a mind to stop any part of the Militia, you will have full time, notwithstanding they are ordered to Rendezvous at this place the 10th instant. I never knew any yet to appear in ten days after they were expected: and I am also apprehensive, that having so many of the Militia out, will be the means of retarding the Draughts; which above all things, I wish to see.
Though I have often troubled your Honor on this head; I must again beg leave to desire your particular instructions and information of what is to be done; as being in a state of uncertainty, without knowing the plan of operations, or what scheme to go upon, reduces me to the greatest straits, and leaves me to guess at every thing. Orders that are absolutely necessary to be dispatched to the Officers one day, appear the next as necessary to be contradicted. So that I really can not tell how to act for the Good of the Service; or satisfaction of any Individual.

Was the Regiment complete, and Things put on a proper Footing, the whole would go on smoothly and regularly; which is now rendered impossible. So much am I kept in the dark, that I do not know whether to prepare for the Offensive or Defensive: and what might be absolutely necessary in the one, would be quite useless in the other.
Great inconveniences arise from our being so dispersed through the country: The men can not be regularly paid or supplied. If every company had its proper post assigned, pay might be sent them; and necessaries always provided in due season. We could also have the same advantages, were we collected in one place: But there are so many Detachments out, one officer may command men of every company of the Regiment; and if necessaries are sent them, he is removed from his command; and those Things can not be stopped out of their pay. So by this method the country loses money; the men are badly supplied; and always discontented.
I find the Act of Assembly against Mutiny and Desertion quite insufficient; except in those two particular crimes. There is no notice—nor can a Court Martial be held by virtue of this act, against any Officer or Soldier who is charged with cowardice—Holding correspondence with the Ememy—Quitting, or sleeping upon a post—nay, many other crimes which are provided against in the Articles of War.
I think at this time it would be for the good of the Service to make an act to enforce the Articles of War in general, except two or three particular ones; such as impressing Waggons, &c. They are in force in our mother-country. They think them the best calculated for keeping Soldiers under Discipline: and none of them would prove burthensome or inconvenient, either to the Public or any Individual. And I can not, nor I imagine few others can assign any reason, why we should pretend to quit that, which by long experience has been found the best; to introduce one quite insufficient.
There are now in Town about one hundred and fifty of the Fairfax Militia; three hundred are expected from Prince William—With the Soldiers and Militia now here, I intend to go out and scour the woods hereabouts for three or four days, until the others arrive.
I want very much to go to Fort Cumberland, to regulate affairs

there; but fear I can not spare time, as my presence will be very necessary here.
Clothes for the men are very much wanted; there are none in store; and some men who have been enlisted these two months, to whom we could give nothing but a Blanket, Shoes and Shirt; are justly dissatisfied at having two-pence per day stopt from them.
Provision here is scarce, and the Commissary much wanted to lay in more. I have been, and still am obliged to do this Duty as well as most others; which I would take upon me, rather than let any thing be wanted for the good of the country, which I could do.
I inclose your Honor the Sentence of a General Court Martial, which was held here upon a Sergeant for running away with his Party. They have, I think, very justly adjudged him to suffer Death: which Sentence I hope you will approve of; as there never was a fitter object to make an Example of—being the second time he has been guilty of the same crime; nor a better time, as the Newly-draughted Recruits for the Regiment may be here by that time to see it executed; and it will be a good warning to them.
As Mr Kirkpatrick told me that the Committee objected to some part of my accompt, for cash paid William Jenkins; and said that your Honor had agreed with him, and was to pay him out of the public money—I should be glad of your Directions on that head, who he is to be paid by? as he is frequently applying to me for money. I am your Honor’s &c.

G:W.
Winchester, May 3d 1756.    

